                Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 1 of 23




1
2
3
4
5
6
7
8                                IN THE UNITED STATES DISTRICT COURT,

9                                 WESTERN DISTRICT OF WASHINGTON

10
      Eve Productions, LLC                              )   Case No.: 2:21-cv-251
11                                                      )
                          Plaintiff,                    )   FIRST   AMENDED   COMPLAINT;
12       vs.                                            )   EXHIBIT 1-2; DECLARATION OF
13                                                      )   EMILY MORGAN; DEMAND FOR
      Michelle Derbyshire (formerly Doe aka             )   JURY TRIAL
14    fbkf@sroff.com),                                  )
                                                        )   (1) DIRECT COPYRIGHT
15                        Defendant.                    )       INFRINGEMENT
16                                                      )   (2) CONTRIBUTORY
                                                        )       COPYRIGHT
17                                                      )       INFRINGEMENT
                                                        )   (3) DMCA VIOLATIONS
18                                                      )
19
20
                                        FIRST AMENDED COMPLAINT
21
               Plaintiff Eve Productions, LLC (“Plaintiff”), by and through its counsel, brings this First
22
23   Amended Complaint against Defendant Michelle Derbyshire (formerly Doe aka fbkf@sroff.com)

24   (“Defendant”) and alleges as follows:
25                                     I.   NATURE OF THE ACTION
26
               1.     This matter arises under the United States Copyright Act of 1976, as amended, 17
27
     U.S.C. §§ 101, et seq. (the “Copyright Act”).
28

     First Amended Complaint 1                                                          Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 2 of 23




1            2.      The Plaintiff alleges that Defendant is liable for: (1) direct and contributory

2    copyright infringement in violation of 17 U.S.C. §§ 106 and 501; (2) violations under the Digital
3    Millennium Copyright Act, 17 U.S.C. §§ 1202.
4
                                   II.     JURISDICTION AND VENUE
5
             3.      This Court has subject matter jurisdiction over this action pursuant to 17 U.S.C. §§
6
7    101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1338 (patents,

8    copyrights, trademarks, and unfair competition) and 28 U.S.C. § 1367 (supplemental jurisdiction).
9            4.      Defendant resides in, solicits, transacts, or is doing business within this jurisdiction,
10
     and has committed unlawful and tortious acts both within and outside this jurisdiction with the full
11
     knowledge that her acts would cause injury in this jurisdiction. As such, Defendant has sufficient
12
13   contacts with this judicial district to permit the Court’s exercise of personal jurisdiction over her.

14           5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c) because: (a)
15   all or a substantial part of the events or omissions giving rise to the claims occurred in this District;
16
     and, (b) the Defendant resides or resided, and therefore can or could be found, in this State.
17
     Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for copyright
18
19   cases), because the Defendant or Defendant’s agents resides and can be found in this District.

20           6.      As discussed in detail below, Defendant has accessed the Internet repeatedly from
21   Internet Protocol addresses in this District (as recently as February 1, 2021) to make racist remarks
22
     about an African American attorney for rightsholders (referring to him as a “Negro”), proclaim
23
     her support for movie piracy (“itsfun2steal”) and engage in wide scale piracy.
24
25                                             III.    PARTIES

26
                                               A. The Plaintiff
27
             7.      Plaintiff is a limited liability company registered under the laws of the State of
28

     First Amended Complaint 2                                                            Culpepper IP, LLLC
                                                                              75-170 Hualalai Road, Suite B204
                                                                                              Kailua-Kona, HI
                                                                                     Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 3 of 23




1    Nevada, has principal offices in Los Angeles, California and is an affiliate of Voltage Pictures, a

2    production company with a notable catalog of major award-winning motion pictures such as Wind
3    River, The Murder of Nicole Brown Simpson and The Hurt Locker.
4
             8.      Plaintiff is the owner of the Work Ava featuring Jessica Chastain, Colin Farrell,
5
     John Malkovich and Common, which tells the story of a deadly assassin specializing in high
6
7    profile hits who is forced to fight for her own survival when a job goes wrong.

8                                               B. The Defendant
9            9.      Previously identified as Defendant Doe aka fbkf@sroff.com, Defendant Michelle
10
     Derbyshire is an adult individual residing in Vancouver, Washington.
11
             10.     Defendant is an admitted and proud user of the notorious piracy website referred
12
13   to as YTS or YIFY (“YTS website”).

14           11.     The YTS website is currently accessible at YTS.MX and was previously accessible
15   at YTS.AM, YTS.AG and YTS.LT.
16
             12.     The YTS website is known for distributing torrent files of copyright protected
17
     motion pictures.
18
19
20
21
22
23
24
25
26
27
             13.     Defendant has been assigned Internet Protocol (“IP”) address 71.193.144.236 from
28

     First Amended Complaint 3                                                         Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 4 of 23




1    her Internet Service Provider (“ISP”) Comcast.

2            14.     Public information shows that IP address 71.193.144.236 is in Vancouver,
3    Washington.
4
             15.     Plaintiff was granted early discovery to request identifying information from
5
     Comcast regarding the owner of IP address 71.193.144.236, which was identified as Michelle
6
7    Derbyshire of Vancouver, WA.

8            16.     Defendant previously accessed the Internet from IP address 68.186.24.19 assigned
9    by the ISP Charter.
10
             17.     On Sept. 22, 2020, Defendant used the Harry S Cornhole username to state “Blacks
11
     have always been an interesting breed” from IP address 68.186.24.19.
12
13           18.     Public information shows that IP address 68.186.24.19 is in Lincoln, Oregon.

14           19.     Plaintiff was granted early discovery to request identifying information from
15   Charter Communications, Inc. regarding the owner of IP address 68.186.24.19, which was
16
     identified as William Holt.
17
             20.     William Holt is the owner of a stand-alone vacation rental home located in Lincoln,
18
19   Oregon, which is operated by the management company Meredith Management.

20           21.     On 9/22/2020, the same day that “Harry S Cornhole” commented from IP address
21   68.186.24.19, William Holt and Meredith Management confirmed that the vacation rental home
22
     was rented by Michelle Derbyshire. See Decl. of Emily Morgan.
23
             22.     Defendant uses one or more Virtual Private Network (“VPN”) services to try to
24
25   conceal her illicit activities.

26           23.     A VPN is a type of Internet Service that provides access to the Internet. A
27   conventional ISP such as Charter or Comcast will assign its subscriber an IP address and log the
28

     First Amended Complaint 4                                                         Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 5 of 23




1    subscriber’s activities on the Internet while using the assigned IP address. In comparison, many

2    VPN providers provide their subscribers “anonymous” usage by, for example, not logging
3    subscriber access, assigning the subscriber IP addresses that are simultaneously shared among many
4
     users, and/or encrypting traffic.
5
             24.     A VPN subscriber accesses the VPN service from her normal Internet service so
6
7    that she is assigned an IP address from the VPN provider. If the VPN connection is temporarily

8    disconnected, the subscriber can lose the benefit of anonymity because the IP address of the
9    conventional ISP which is likely logged will be exposed.
10
             25.     Some VPN services include a so-called “Kill Switch” so that the subscriber device
11
     is automatically disconnected from the Internet until the VPN connection is restored when the
12
13   VPN connection is temporarily disconnected.

14           26.     VPN providers usually obtain their IP addresses, colocation and support from large
15   data center providers such as Datacamp Limited, Digital Ocean and Total Server Solutions, LLC.
16
             27.     Defendant used IP addresses that were assigned to a VPN service from data centers
17
     such as 212.102.46.66 from Datacamp Limited and 198.8.80.88 from Total Server Solutions, LLC
18
19   as discussed below.

20           28.     Public information shows that IP addresses 212.102.46.66 and 198.8.80.88 are
21   associated with servers in Seattle, Washington.
22
23
24
25
26
27
28

     First Amended Complaint 5                                                        Culpepper IP, LLLC
                                                                          75-170 Hualalai Road, Suite B204
                                                                                          Kailua-Kona, HI
                                                                                 Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 6 of 23




1            29.     Defendant frequently comments on articles using the Disqus platform under the

2    username “lookinthemirrorloser” with a public display username “Harry S Cornhole” in the
3    comment sections of the Portland, Oregon based online newspaper Willamette Week
4
     (https://www.wweek.com/)          and       the      online      publication        TorrentFreak
5
     (https://www.torrentfreak.com).
6
7            30.     Defendant registered for the username Harry S Cornhole using the email address

8    “fbkf@sroff.com” on or about September 6, 2020.
9            31.     Defendant chose an image of a Caucasian hand making the “ok” hand gesture as
10
     the icon representing her username.
11
12
13
14
             32.     The Anti-Defamation League states that the hand gesture chosen by Defendant as
15
     the icon for her username is a common expression indicating support for white supremacy. See
16
17   https://www.adl.org/education/references/hate-symbols/okay-hand-gesture [last accessed on Feb.

18   26, 2021].
19           33.     Upon information and belief, Defendant purposely chose this username and profile
20
     icon to show her disdain and racial animus towards an African American attorney named Kerry
21
     S. Culpepper who represents copyright holders.
22
23           34.     On Feb. 2, 2021, Defendant used the Harry S Cornhole username to state “Kerry

24   Culpepper the Hawaiian Negro…” from IP address 167.99.109.10 (of Digital Ocean).
25
26
27
28

     First Amended Complaint 6                                                       Culpepper IP, LLLC
                                                                         75-170 Hualalai Road, Suite B204
                                                                                         Kailua-Kona, HI
                                                                                Telephone (808) 464-4047
                Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 7 of 23




1
2
3
4
5
6            35.     On Jan. 27, 2021, Defendant used the Harry S Cornhole username to state,

7    “Culpepper appears to be wanting an early funeral. Folks will murder for just about anything these
8    days” from IP address 71.193.144.236 (of the ISP Comcast).
9
             36.     Defendant uses the Harry S Cornhole username to make comments criticizing the
10
     Black Lives Matter (“BLM”) movement and people of African descent in general.
11
12           37.     On Sept. 6, 2020, Defendant used the Harry S Cornhole username to refer to people

13   of the BLM as “A Potpourri of Scum” from IP address 45.43.14.76 (of the ISP Tier.Net
14   Technologies LLC).
15
16
17
18
19
20
             38.     On that same day and from the same IP address, Defendant used the Harry S
21
     Cornhole username to state, “A normal person thinks homeless antifa and blm are all the same.
22
23   Gross!”.

24           39.     On that same day and from the same IP address, Defendant used the Harry S
25   Cornhole username to state disdain towards the Portland, “Ya' Think? I moved far away from that
26
     S Hole.”
27
             40.     On that same day and from the same IP address, Defendant used the Harry S
28

     First Amended Complaint 7                                                        Culpepper IP, LLLC
                                                                          75-170 Hualalai Road, Suite B204
                                                                                          Kailua-Kona, HI
                                                                                 Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 8 of 23




1    Cornhole username to state, “Bring your children with you downtown. When you start killing

2    those homeless, blm, and antifa losers, you will have a great excuse for why you did it. Truck will
3    become a lawnmower.”
4
             41.     On Sept. 22, 2020, Defendant used the Harry S Cornhole username to state “Blacks
5
     have always been an interesting breed” from IP address 68.186.24.19 (of Charter).
6
7            42.     Defendant uses the Harry S Cornhole username to make comments supporting

8    movie piracy and use of the YTS website.
9            43.     In a comment on the TorrentFreak website, Defendant used the Harry S Cornhole
10
     username to make comments, “itsfun2steal” and “Seedboxes are fine...” on Jan. 25, 2021 from IP
11
     address 71.193.144.236 (of Comcast).
12
13           44.     A seedbox is a high-bandwidth remote server for uploading and downloading of

14   digital files from peer-to-peer networks such as BitTorrent.
15           45.     In a comment to a TorrentFreak article discussing litigation against the piracy
16
     website 1337 and its users, Defendant used the Harry S Cornhole username to make a comment
17
     bragging about her use of the 1337 website and the YTS website “safely” by using a VPN
18
19   “killswitch” on Jan. 27, 2021 from IP address 198.8.80.88 (of the ISP Performive and data center

20   Total Server Solutions, LLC). See https://torrentfreak.com/movie-piracy-lawsuit-target-alleged-
21   1337x-users-210126/ [last accessed on Feb. 26, 2021].
22
23
24
25
26
             46.     In a comment to a torrent article discussing litigation against YTS users, Defendant
27
28   used the Harry S Cornhole username to make a comment bragging about this use of the YTS

     First Amended Complaint 8                                                          Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 9 of 23




1    website on Feb. 1, 2021 from IP address 167.99.109.10 (of Digital Ocean).                      See

2    https://torrentfreak.com/more-yts-users-settle-piracy-claims-after-legal-pressure/ [last accessed
3    on Feb. 26, 2021].
4
5
6
7
8            47.     From many of the same IP addresses from which Defendant bragged that she used
9
     a VPN to regularly use or made racist comments, Defendant downloaded and shared copies of
10
     Plaintiff’s Work and those of affiliates of Plaintiff.
11
12           48.     Defendant commented from IP address 45.43.14.76 on 9/6/2020. For example,

13   Defendant stated, “Bring your children with you downtown. When you start killing those
14   homeless, blm, and antifa losers, you will have a great excuse for why you did it. Truck will
15
     become a lawnmower.”
16
             49.     Defendant downloaded, reproduced and shared copies of the Work Ava under file
17
18   name “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]” multiple times on 9/11/2020 from IP

19   address 45.43.14.76. See Exhibit “1”.
20           50.     Defendant downloaded, reproduced and shared copies of the Work The Murder Of
21
     Nicole Brown Simpson under file name The Murder Of Nicole Brown Simpson (2019) [WEBRip]
22
     [1080p] [YTS.LT] multiple times between 5/9/2020 and 6/17/2020 from IP address 45.43.14.76.
23
24   See Exhibit “1”.

25           51.     Defendant downloaded, reproduced and shared copies of the motion picture Wild
26   Horses under file name Wild Horses (2015) [BluRay] [720p] [YTS.LT] multiple times between
27
     6/3/2020 and 6/4/2020 from IP address 45.43.14.76. See Exhibit “1”.
28

     First Amended Complaint 9                                                       Culpepper IP, LLLC
                                                                         75-170 Hualalai Road, Suite B204
                                                                                         Kailua-Kona, HI
                                                                                Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 10 of 23




1           52.      Defendant commented from IP address 212.103.49.148 multiple times on

2    9/6/2020. For example, Defendant stated, “Every time these losers die to a bullet, the Taxpayer
3    saves money.”
4
            53.      Defendant downloaded, reproduced and shared copies of the motion picture Wind
5
     River under file name Wind River (2017) [YTS.AG] multiple times on 11/1/2020 from IP address
6
7    212.103.49.148. See Exhibit “1”.

8           54.      Defendant commented from IP address 192.111.134.213 on 9/9/2021.              For
9    example, Defendant stated, “Anybody can murder another person at least once before getting
10
     caught.”
11
            55.      Defendant downloaded, reproduced and shared copies of the Work Ava under file
12
13   names “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]” and “Ava (2020) [720p] [WEBRip]

14   [YTS.MX]” multiple times between 9/2/2020 and on 9/13/2020 from IP address 192.111.134.213.
15   See Exhibit “1”.
16
            56.      Defendant commented from IP address 198.8.80.88 on 1/27/2021. For example,
17
     Defendant stated, “…oh yeah, yify baaaaaby!” YIFY is another name for the YTS website.
18
19          57.      Defendant downloaded, reproduced and shared copies of the Work Ava under file

20   names “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]”, “Ava (2020) [720p] [BluRay]
21   [YTS.MX]”, and “Ava.2020.1080p.BluRay.H264.AAC-RARBG” multiple times between
22
     11/13/2020 and 1/13/2021 from IP address 198.8.80.88. See Exhibit “1”.
23
            58.      Defendant commented from IP address 154.16.168.185 on 1/28/2021.              For
24
25   example, Defendant stated, “Kerry is admitted to practice…”

26          59.      Defendant downloaded, reproduced and shared copies of the Work Ava under file
27   names “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]” and “Ava (2020) [720p] [WEBRip]
28

     First Amended Complaint 10                                                     Culpepper IP, LLLC
                                                                        75-170 Hualalai Road, Suite B204
                                                                                        Kailua-Kona, HI
                                                                               Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 11 of 23




1    [YTS.MX]” multiple times between 11/16/2020 and 1/13/2021 from IP address 154.16.168.185.

2    See Exhibit “1”.
3           60.     Defendant commented from IP address 45.43.14.96 on 1/29/2021. For example,
4
     Defendant stated, “No Bing. https://gibiru.com/” as her recommendation as an alternative search
5
     engine to assist in pirating content since Bing was removing search results.
6
7           61.     Defendant downloaded, reproduced and shared copies of the Work Wind River

8    under file name Wind River (2017) [1080p] [YTS.AG] multiple times on 1/26/2021 from IP
9    address 45.43.14.96. See Exhibit “1”.
10
            62.     Defendant commented from IP address 212.102.46.66 on 2/2/2021. For example,
11
     Defendant stated, “When she gets hit by a bus, i'll buy a round for the house!”
12
13          63.     Defendant downloaded, reproduced and shared copies of the Work Wind River

14   under file name Wind.River.2017.1080p.BluRay.H264.AAC-RARBG multiple times on
15   1/22/2021-1/23/2021 from IP address 212.102.46.66. See Exhibit “1”.
16
            64.     Plaintiff’s agent sent at least a first notice styled per 17 U.S.C. 512(a) of the Digital
17
     Millennium Copyright Act (“infringement notice”) to the ISP associated with the IP addresses
18
19   used by Defendant requesting the ISP stop their subscriber (Defendant) from continuing to

20   infringe the Work via BitTorrent protocol.
21          65.     Upon information and belief, the ISP forwarded the Notice to Defendant and
22
     Defendant received it.
23
            66.     The ISPs such as Performive, Tier.Net, Charter and Comcast provided the Internet
24
25   service for Defendant at the time of the above comments. The data service providers such as

26   Digital Ocean provided the IP addresses the VPN provider provided to Defendant.
27          67.     Because Defendant resides in a household with other adult individuals, Plaintiff
28

     First Amended Complaint 11                                                           Culpepper IP, LLLC
                                                                              75-170 Hualalai Road, Suite B204
                                                                                              Kailua-Kona, HI
                                                                                     Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 12 of 23




1    was granted a third-party subpoena for a deposition on Defendant Michelle Derbyshire to

2    determine the true identity of the responsible party.
3           68.     Plaintiff served Michelle Derbyshire on 7/22/2021 to testify at the deposition along
4
     with the witness fee.
5
            69.     Defendant did not attend the deposition and did not return the witness fee.
6
7                                  IV.     FACTUAL BACKGROUND

8           A. The Plaintiff Owns the Copyrights to the Work
9
            70.     The Plaintiff is the owner of the copyright registrations for the screenplay
10
11   (PAu003943693) and the motion picture (PA0002235557) in the Work Ava.

12          71.     The Work was published as a motion picture and is currently offered for sale in
13   commerce.
14
            72.     Defendant had notice of Plaintiff’s rights through at least the credits indicated in
15
     the content of the motion picture which bore proper copyright notices.
16
17          73.     Defendant also had notice of Plaintiff’s rights through general publication and

18   advertising associated with the motion pictures, and packaging and copies, each of which bore a
19   proper copyright notice.
20
            74.     The YTS website provides torrent files, many including the name “YTS” in their
21
     file names, that can be used by a BitTorrent protocol client application (“BitTorrent Client”) to
22
23   download copyright protected content, including Plaintiff’s Work.

24          75.     Defendant used the YTS website to download the torrent files associated with
25   Plaintiff’s Work.
26
            76.     The YTS website displays, “WARNING! Download only with VPN…” and
27
     further information warning users that their IP address is being tracked by the ISP and encouraging
28

     First Amended Complaint 12                                                        Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 13 of 23




1    them to protect themselves from expensive lawsuits by purchasing service from a VPN on its

2    homepage. Upon information and belief, this warning has appeared on the YTS website since
3    2018.
4
5
6
7
             B. Defendant Used BitTorrent To Infringe the Plaintiff’s Copyrights.
8
9            77.    BitTorrent is one of the most common peer-to-peer file sharing protocols (in other

10   words, set of computer rules) used for distributing large amounts of data.
11           78.    The BitTorrent protocol’s popularity stems from its ability to distribute a large file
12
     without creating a heavy load on the source computer and network. In short, to reduce the load on
13
     the source computer, rather than downloading a file from a single source computer (one computer
14
15   directly connected to another), the BitTorrent protocol allows users to join a "swarm" of host

16   computers to download and upload from each other simultaneously (one computer connected to
17   numerous computers).
18
19           1. Defendant installed a BitTorrent Client onto her Computer.

20
             79.    A BitTorrent Client is a software program that implements the BitTorrent Protocol.
21
     There are numerous such software programs which can be directly downloaded from the Internet.
22
23           80.    Once installed on a computer, the BitTorrent Client serves as the user’s interface

24   during the process of uploading and downloading data using the BitTorrent protocol.
25           81.    Defendant installed a BitTorrent Client onto her computer.
26
             2. The Initial Seed, Torrent, Hash and Tracker
27
             82.    A BitTorrent user that wants to upload the new file, known as an “initial seeder,”
28

     First Amended Complaint 13                                                         Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
                Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 14 of 23




1    starts by creating a “torrent” descriptor file using, for example, the Client she installed onto her

2    computer.
3            83.     The initial user or seeder of a file used a process referred to as “ripping” to create
4
     a copy of motion pictures from either Blu-ray or legal streaming services.
5
             84.     The initial seeder included the wording “YTS” in the title of the torrent files in
6
7    order to enhance a reputation for the quality of her torrent files and attract users to the YTS

8    website.
9            85.     The Client takes the target computer file, the “initial seed,” here the copyrighted
10
     Work, and divides it into identically sized groups of bits known as “pieces.”
11
             86.     The Client then gives each one of the computer file’s pieces, in this case, pieces of
12
13   the copyrighted Work, a random and unique alphanumeric identifier known as a “hash” and

14   records these hash identifiers in the torrent file.
15           87.     When another peer later receives a particular piece, the hash identifier for that
16
     piece is compared to the hash identifier recorded in the torrent file for that piece to test that the
17
     piece is error-free. In this way, the hash identifier works like an electronic fingerprint to identify
18
19   the source and origin of the piece and that the piece is authentic and uncorrupted.

20           88.     Torrent files also have an "announce" section, which specifies the URL (Uniform
21   Resource Locator) of a “tracker,” and an "info" section, containing (suggested) names for the
22
     files, their lengths, the piece length used, and the hash identifier for each piece, all of which are
23
     used by Clients on peer computers to verify the integrity of the data they receive.
24
25           89.     The “tracker” is a computer or set of computers that a torrent file specifies and to

26   which the torrent file provides peers with the URL address(es).
27           90.     The tracker computer or computers direct a peer user’s computer to other peer
28

     First Amended Complaint 14                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 15 of 23




1    user’s computers that have particular pieces of the file, here the copyrighted Work, on them and

2    facilitates the exchange of data among the computers.
3              91.    Depending on the BitTorrent Client, a tracker can either be a dedicated computer
4
     (centralized tracking) or each peer can act as a tracker (decentralized tracking.)
5
               3. Torrent Sites
6
7              92.    “Torrent sites” are websites that index torrent files that are currently being made

8    available for copying and distribution by people using the BitTorrent protocol. There are
9    numerous torrent websites including the YTS website.
10
               93.    Defendant went to torrent sites including the YTS website to upload and download
11
     Plaintiff’s copyrighted Work.
12
13             4. The Peer Identification

14             94.    The BitTorrent Client will assign an identification referred to as a Peer ID to the
15   computer so that it can share content (here the copyrighted Work) with other peers.
16
               95.    Upon information and belief, Defendant was assigned a Peer ID by their BitTorrent
17
     client.
18
19             5. Uploading and Downloading a Work Through a BitTorrent Swarm

20             96.    Once the initial seeder has created a torrent and uploaded it onto one or more
21   torrent sites, then other peers begin to download and upload the computer file to which the torrent
22
     is linked (here the copyrighted Work) using the BitTorrent protocol and BitTorrent Client that the
23
     peers installed on their computers.
24
25             97.    The BitTorrent protocol causes the initial seeder’s computer to send different

26   pieces of the computer file, here the copyrighted Work, to the peers seeking to download the
27   computer file.
28

     First Amended Complaint 15                                                         Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 16 of 23




1           98.     Once a peer receives a piece of the computer file, here a piece of the copyrighted

2    Work, it starts transmitting that piece to the other peers.
3           99.     In this way, all of the peers and seeders are working together in what is called a
4
     “swarm.”
5
            100.    Here, Defendant participated in a swarm and directly interacted and communicated
6
7    with other members of that swarm through digital handshakes, the passing along of computer

8    instructions, uploading and downloading, and by other types of transmissions.
9           101.    In this way, and by way of example only, one initial seeder can create a torrent that
10
     breaks a movie up into hundreds or thousands of pieces saved in the form of a computer file, like
11
     the Work here, upload the torrent onto a torrent site, and deliver a different piece of the
12
13   copyrighted Work to each of the peers. The recipient peers then automatically begin delivering

14   the piece they just received to the other peers in the same swarm.
15          102.    Once a peer has downloaded the full file, the BitTorrent Client reassembles the
16
     pieces and the peer is able to view the movie. Also, once a peer has downloaded the full file, that
17
     peer becomes known as “an additional seed,” because it continues to distribute the torrent file,
18
19   here the copyrighted Work.

20          6. The Plaintiff’s Computer Investigator Identified the Defendant’s IP Addresses as
21          Participants in Swarms That Were Distributing Plaintiff’s Copyrighted Work.
22
            103.    The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP addresses that
23
     are being used by those people that are using the BitTorrent protocol and the Internet to reproduce,
24
25   distribute, display or perform the Plaintiff’s copyrighted Work.

26          104.    MEU used forensic software to enable the scanning of peer-to-peer networks for
27   the presence of infringing transactions.
28

     First Amended Complaint 16                                                        Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 17 of 23




1            105.    MEU extracted the resulting data emanating from the investigation, reviewed the

2    evidence logs, and isolated the transactions and the IP addresses associated therewith for the files
3    identified by the SHA-1 hash value of the Unique Hash Number.
4
             106.    The IP addresses, Unique Hash Numbers, and hit dates contained in Exhibit “1”
5
     accurately reflect what is contained in the evidence logs.
6
7            107.    The logged information in Exhibit “1” show that Defendant copied pieces of the

8    Plaintiff’s copyrighted Works identified by the Unique Hash Numbers.
9            108.    The Defendant’s computer used the identified IP addresses to connect to the
10
     investigative server from a computer in this District in order to transmit a full copy, or a portion
11
     thereof, of a digital media file identified by the Unique Hash Number.
12
13           109.    MEU’s agent analyzed each BitTorrent “piece” of the Work Ava distributed by the

14   IP addresses listed on Exhibit “1” and verified that re-assemblage of the pieces using a BitTorrent
15   Client results in a fully playable digital motion picture of the Work.
16
             110.    MEU’s agent viewed the Work side-by-side with the digital media file that
17
     correlates to the Unique Hash Number and determined that they were identical, strikingly similar
18
19   or substantially similar.

20           C. Defendant knew the Copyright Management Information included in the illegitimate
21           file copies she distributed had been removed or altered without the authority of Plaintiff
22
             111.    A legitimate file copy of the Work includes copyright management information
23
     indicating the title.
24
25           112.    The initial seeder of the infringing file copies of Plaintiff’s Work added the word

26   “YTS” to the file titles to brand the quality of piracy files she released and attract further traffic
27   to the YTS website.
28

     First Amended Complaint 17                                                           Culpepper IP, LLLC
                                                                              75-170 Hualalai Road, Suite B204
                                                                                              Kailua-Kona, HI
                                                                                     Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 18 of 23




1            113.    The word YTS is not included in the file title of legitimate copies or streams of the

2    Plaintiff’s Work. The initial seeders of the Work altered the title to falsely include the words
3    “YTS” as CMI.
4
             114.    The file copies Defendant distributed to other peers in the Swarm included this
5
     altered CMI in the file title.
6
7            115.    Defendant knew that the YTS website from which she obtained the torrent files

8    was distributing illegal copies of the Work.
9            116.    Defendant knew that the file copies that she distributed to other peers in the Swarm
10
     included the altered CMI without the authority of Plaintiff.
11
             117.    Defendant knew that the CMI in the title she distributed to other peers in the Swarm
12
13   included the altered CMI without the authority of Plaintiff.

14           118.    Defendant knew that YTS was not a licensed distributor of Plaintiff’s Work.
15   Indeed, the YTS website includes a warning to this effect.
16
             119.    Defendant knew that the CMI that included YTS in the file names was false.
17
             120.    Defendant knew that the false or altered CMI in the titles would induce, enable,
18
19   facility or conceal infringements of the Work when they distributed the false CMI, altered CMI,

20   or the Work including the false or altered CMI.
21           121.    Namely, Defendant knew that other recipients would see the file titles and use the
22
     altered CMI to go to the website such as YTS from where the torrent files originated to obtained
23
     unlicensed copies of the Work.
24
25           122.    By providing the altered CMI to others via the VPN service, Defendant induced,

26   enabled, and facilitated further infringements of the Work.
27           D. Defendant has repeatedly admitted and even bragged of being a user of the YTS
28

     First Amended Complaint 18                                                         Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 19 of 23




1           website.

2           123.      Defendant has made numerous comments on the Disqus platform admitting her
3    use of the YTS website.
4
            124.      Defendant has made numerous comments on the Disqus platform admitting that
5
     she uses a VPN to conceal her piracy activities.
6
7           125.      Defendant has made at least one comments on the Disqus platform admitting that

8    she uses a kill switch as a further protection to conceal her piracy activities.
9           126.      MEU obtained capture records from the same IP addresses from where Defendant
10
     made these comments showing substantial piracy of Plaintiff’s Work and those of others.
11
                                      VI. FIRST CLAIM FOR RELIEF
12                                    (Direct Copyright Infringement)
13
            127.      Plaintiff re-alleges and incorporates by reference the allegations contained in each
14
     of the foregoing paragraphs.
15
16          128.      Plaintiff is the copyright owners of the Work which each contains an original work

17   of authorship.
18          129.      Defendant copied the constituent elements of the Work.
19
            130.      Defendant also publicly performed and displayed the copyright protected Work.
20
            131.      By participating in the BitTorrent swarms with others, Defendant distributed at
21
22   least a piece of the copyright protected Work to others.

23          132.      Plaintiff did not authorize, permit, or provide consent to Defendant to copy,
24   reproduce, redistribute, perform, or display its Work.
25
            133.      As a result of the foregoing, Defendant violated the Plaintiff’s exclusive rights to
26
     reproduce the Work in copies, in violation of 17 U.S.C. §§ 106(1) and 501.
27
28          134.      As a result of the foregoing, Defendant violated the Plaintiff’s exclusive rights to

     First Amended Complaint 19                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 20 of 23




1    distribute copies of the Work in copies, in violation of 17 U.S.C. §§ 106(3) and 501.

2           135.    As a result of the foregoing, Defendant violated the Plaintiff’s exclusive rights to
3    perform the Work publicly, in violation of 17 U.S.C. §§ 106(4) and 501.
4
            136.    Defendant’s infringements were committed “willfully” within the meaning of 17
5
     U.S.C. § 504(c)(2).
6
7           137.    The Plaintiff has suffered damages that were proximately caused by Defendant’s

8    copyright infringements including, but not limited to lost sales, price erosion, and a diminution of
9    the value of its copyright.
10
                                      VIII. SECOND CLAIM FOR RELIEF
11                     (Contributory Copyright Infringement based upon participation in the
                                               BitTorrent Swarm)
12
13          138.    Plaintiff re-alleges and incorporates by reference the allegations contained in each

14   of the foregoing paragraphs.
15          139.    By participating in the BitTorrent swarms with others, Defendant induced, caused
16
     or materially contributed to the infringing conduct of others.
17
            140.    Plaintiff did not authorize, permit, or provide consent to the Defendant inducing,
18
19   causing, or materially contributing to the infringing conduct of others.

20          141.    Defendant knew or should have known that the other BitTorrent users in a swarm
21   with her were directly infringing the Plaintiff’s copyrighted Work by copying constituent
22
     elements of the registered Work that are original. Indeed, Defendant directly participated in and
23
     therefore materially contributed to others’ infringing activities.
24
25          142.    The Defendant’s infringements were committed “willfully” within the meaning of

26   17 U.S.C. § 504(c)(2).
27          143.    By engaging in the contributory infringement alleged in this Complaint, the
28

     First Amended Complaint 20                                                        Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 21 of 23




1    Defendant deprived not only the producers of the Work from income that could have been derived

2    when the respective film was shown in public theaters and offered for sale or rental, but also all
3    persons involved in the production and marketing of this film, numerous owners of local theaters
4
     and retail outlets and their employees, and, ultimately, the local economy. The Defendant’s
5
     misconduct therefore offends public policy.
6
7                                      VIII. THIRD CLAIM FOR RELIEF
                                  (Digital Millennium Copyright Act Violations)
8
            144.    Plaintiff re-alleges and incorporates by reference the allegations contained in each
9
10   of the foregoing paragraphs.

11          145.    Defendant knowingly and with the intent to induce, enable, facilitate, or conceal
12   infringement of the copyright protected Work Ava, distributed copyright management information
13
     (“CMI”) that falsely included the wording “YTS” and “RARBG” in violation of 17 U.S.C. §
14
     1202(a)(2).
15
16          146.    Defendant, without the authority of Plaintiff, or the law, distributed removed or

17   altered CMI knowing that the CMI had been removed or altered to include the wording “YTS”
18   and “RARBG” without the authority of the Plaintiff and knowing, or having reasonable grounds
19
     to know, that it will induce, enable, facilitate, or conceal infringement of copyright protected Work
20
     Ava in violation of 17 U.S.C. § 1202(b)(2).
21
22          147.    Defendant, without the authority of Plaintiff, or the law, distributed Plaintiff’s

23   Copyright protected Work Ava knowing that the CMI had been removed or altered to include the
24   wording “YTS” and “RARBG”, and knowing, or having reasonable grounds to know, that it will
25
     induce, enable, facilitate, or conceal infringement of the copyright protected Work in violation of
26
     17 U.S.C. § 1202(b)(3).
27
28

     First Amended Complaint 21                                                         Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 22 of 23




1           148.    Particularly, the Defendant knew that the CMI in the file names of the pieces had

2    been altered to include the wording “YTS” or “RARBG”.
3           149.    Particularly, the Defendant distributed the file names that included CMI that had
4
     been altered to include the wording “YTS” or “RARBG”.
5
            150.    Defendant knew that the wording “YTS” and “RARBG” originated from the
6
7    notorious movie piracy websites YTS and RARBG for which she actively uses.

8           151.    Defendant’s acts constitute violations under the Digital Millennium Copyright Act,
9    17 U.S.C. § 1202.
10
            152.    Plaintiff is entitled to an injunction to prevent Defendant from engaging in further
11
     violations of 17 U.S.C. § 1202.
12
13          153.    Plaintiff is entitled to recover from Defendant the actual damages suffered by

14   Plaintiff and any profits Defendant has obtained as a result of her wrongful acts that are not taken
15   into account in computing the actual damages. Plaintiff is currently unable to ascertain the full
16
     extent of the profits Defendant has realized by their violations of 17 U.S.C. § 1202.
17
            154.    Plaintiff is entitled to elect to recover from Defendant statutory damages for their
18
19   violations of 17 U.S.C. § 1202.

20          155.     Plaintiff is further entitled to costs and reasonable attorneys’ fees.
21                                        PRAYER FOR RELIEF
22
            WHEREFORE, the Plaintiff respectfully requests that this Court:
23
            (A) permanently enjoin Defendant from continuing to directly infringe and contribute to
24
25   infringement of the Plaintiff’s copyrighted Work;

26          (B) enter an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a) that any service
27   provider providing service for Defendant which she used to infringe Plaintiff’s Work immediately
28

     First Amended Complaint 22                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 15 Filed 09/15/21 Page 23 of 23




1    cease said service;

2              (C) award the Plaintiff actual damages and Defendant’s profits in such amount as may be
3    found; alternatively, at Plaintiff’s election, for maximum statutory damages of $150,000 pursuant
4
     to 17 U.S.C. § 504-(a) and (c) against Defendant;
5
               (D) award the Plaintiff its actual damages from the DMCA violations and Defendant’s
6
7    profits in such amount as may be found; or, in the alternative, at Plaintiff’s election, for maximum

8    statutory damages of $25,000 for DMCA violations pursuant to 17 U.S.C. § 1203(c) for violations
9    of 17 U.S.C. § 1202 against Defendant;
10
               (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17 U.S.C. § 505
11
     against Defendant; and
12
13             (G) grant the Plaintiff any and all other and further relief that this Court deems just and

14   proper.
15             The Plaintiff hereby demands a trial by jury on all issues properly triable by jury.
16
               DATED: Kailua-Kona, Hawaii, September 15, 2021.
17
     /s/ Joshua Lee _________________
18   Joshua Lee, WSA No. 57358
19   CULPEPPER IP, LLLC
     75-170 Hualalai Road, Suite B204
20   Kailua-Kona, Hawaii 96740
     Telephone:     (808) 464-4047
21   Facsimile:     (202) 204-5181
22   E-Mail:        joshua.lee@culpepperip.com

23
24
25
26
27
28

     First Amended Complaint 23                                                           Culpepper IP, LLLC
                                                                              75-170 Hualalai Road, Suite B204
                                                                                              Kailua-Kona, HI
                                                                                     Telephone (808) 464-4047
